

Exhibit 10.6
 
EXECUTIVE EMPLOYMENT AGREEMENT
 
BETWEEN:
 
Gran Tierra Energy Inc., an Alberta corporation ("GTEI") and Gran Tierra Energy
Inc. a Nevada corporation ("Gran Tierra")


(GTEI and Gran Tierra are collectively referred to herein as, the “Company")


-and-


David Hardy, an individual ordinarily resident in the City of Calgary in the
Province of Alberta (the "Executive") (collectively referred to as the
"Parties")
RECITALS:
 
A.
The Executive has specialized knowledge, skills and experience which are
valuable to the management and success of the Company's business.

 
B.
The Company wishes to secure the services of the Executive as its General
Counsel.

 
C.
The Parties wish to set forth their entire understanding and agreement with
respect to the subject matter herein in its entirety with this Executive
Employment Agreement (the "Agreement").

 
Therefore, the Parties agree as follows:
 
ARTICLE 1


DUTIES AND RESPONSIBILITIES
 
1.1           Position
 
The Company confirms the appointment of the Executive to the position of General
Counsel effective March 1, 2010.  Commencing on said date, the Executive will
undertake those duties and responsibilities set out in Schedule "A" to this
Agreement as well as those duties reasonably assigned to the Executive by the
President and Chief Executive Officer of the Company. The Executive will report
to the President and Chief Executive Officer. The parties agree that the
relationship between the Company and the Executive created by this Agreement is
that of employer and employee.


1.2           Other Engagements
 
The Executive shall not engage in any other business, profession or occupation
which would conflict with the performance of his duties and responsibilities
under this Agreement, either directly or indirectly, including accepting
appointments to the boards of other companies without the prior written consent
of the Company.

 
- 1 -

--------------------------------------------------------------------------------

 


1.3           Reassignment
 
The Company shall not reassign the Executive to another position within the
Company itself, or to a position within a subsidiary, affiliated or related
corporate entity ("Member Company" or "Member Companies") or alter the duties,
responsibilities, title, or reporting lines of the Executive or change the
location of the Executive's employment unless the Executive agrees to such
reassignment or alteration.
 
1.4           Travel
 
The Executive shall be employed at the Company's location in Calgary, Alberta.
The Executive shall be available for such business related travel as may be
required for the purposes of carrying out the Executive's duties and
responsibilities. The Executive shall be entitled to business class tickets for
domestic or international travel that exceed more than six hours. The Executive
will be entitled to choose suitable accommodations when traveling on Company
business.
 
ARTICLE 2


TERM OF EMPLOYMENT
 
The Executive's employment with the Company is for no specified duration and
constitutes at-will employment.  The Executive's employment may be terminated at
any time by either of the Parties, subject to the provisions of Article 9.
 
ARTICLE 3


BASE SALARY


The Executive will be paid an annual salary in the amount of $230,000.00 in
Canadian currency, subject to applicable statutory deductions (the "Base
Salary"). The Executive's Base Salary will be payable in accordance with Company
practices and procedures as they may exist from time to time. Base Salary will
be reviewed and may be increased on an annual basis by the Company.


ARTICLE 4


BONUS


4.1           Bonus Eligibility
 
The Executive shall be eligible to receive an annual bonus payment in addition
to Base Salary and other compensation for each year of the Executive's
employment (the "Bonus") as determined by the Company from time to time.


4.2           Bonus Payment
 
The Bonus shall be payable within sixty (60) days of the end of the fiscal year,
and will be based upon the Executive's performance during the preceding year.

 
- 2 -

--------------------------------------------------------------------------------

 


ARTICLE 5


BENEFITS


The Executive shall be entitled to participate in and to receive all rights and
benefits under any life insurance, disability, medical, dental, health and
accident plans maintained by the Company for its employees and for its executive
officers specifically. The Company will continue to pay the Executive's Base
Salary in the event the Executive becomes disabled until such time as the
Executive begins to receive long-term disability insurance benefits.


ARTICLE 6


VACATION


The Executive will be entitled to four weeks vacation per year. Payment of all
vacation pay will be at Base Salary. The Executive will arrange vacation time to
suit the essential business needs of the Company. Unused vacation entitlement
will be carried over into the following calendar year to a maximum entitlement
of five weeks in anyone year. On leaving the employment of the Company for
whatever reason, the Company will compensate the Executive for any accrued but
unused vacation entitlement based upon the Executive's then current Base Salary.


ARTICLE 7


STOCK OPTIONS


The Executive will be provided an initial stock options grant 150,000 shares of
the common stock of Gran Tierra Energy Inc., in accordance with the terms and
conditions of the 2007 Gran Tierra Energy Equity Incentive Plan. The stock
options will be priced in accordance with the terms of the plan on the first
date of employment of the Executive with the Company. The Executive will be
eligible to participate in applicable future stock option plans and/or incentive
award plans created by the Company in accordance with their terms and
conditions.


ARTICLE 8


PERQUISITES AND EXPENSES


The Company recognizes that the Executive will incur expenses in the performance
of the Executive's duties. The Company shall reimburse the Executive for any
reasonable out of pocket expenses incurred in the course of employment.


ARTICLE 9


TERMINATION OF EMPLOYMENT


9.1           Termination Without Notice
This Agreement and the Executive's employment with the Company may be
terminated, without the Company being obligated to provide the Executive with
advance notice of termination or pay in lieu of such notice, whether under
contract, statute, common law or otherwise, in the following circumstances:

 
- 3 -

--------------------------------------------------------------------------------

 

(a)           Voluntary Resignation
 
In the event the Executive voluntarily resigns, except where the Executive
resigns for Good Reason as provided for in this Agreement, the Executive will
give a minimum of ninety (90) days' advance written notice to the Company. The
Executive will not be entitled to receive any further compensation or benefits
whatsoever other than those which have accrued up to the Executive's last day of
active service with the Company. The Company may, at its discretion, waive in
whole or in part such notice with payment in lieu to the Executive;


(b)           Cause
 
"Cause" is defined as any of the following:
 
(i)           conviction of, or plea of nolo contendere to, a felony;
 
(ii)          participation in a fraud against the Company;
 
(iii)         participation in an act of dishonesty against the Company intended
to result in your personal enrichment;
 
(iv)          willful material breach of the Company's written policies;
 
(v)           intentional significant damage to the Company's property by you;
 
(vi)          material breach of this Agreement; or
 
(vii)           conduct by you that, in the good faith and reasonable
determination of the Board, demonstrates gross unfitness to serve provided that
in such event, the Company shall provide notice to you describing the nature of
the gross unfitness and you shall thereafter have ten (10) days to cure such
gross unfitness if such gross unfitness is capable of being cured.
 
9.2           Termination by the Company without Cause
 
The Company may terminate the Executive's employment without Cause at any time
by providing the Executive with a separation package (the "Separation Package")
equal to one years' Total Cash Compensation.
 
"Total Cash Compensation" is defined as the annualized amount of Base Salary
plus Bonus Payment for the prior 12-month period.
 
The Separation Package shall be payable in a lump sum within thirty (30) days of
termination.
 
9.3           Termination by the Executive for Good Reason.
 
Should the Executive terminate his employment for Good Reason, as hereinafter
defined, he shall receive the Separation Package set out in Section 9.2. Failure
of the Executive to terminate his employment on the occurrence of any event
which would constitute Good Reason shall not constitute waiver of his right
under this Section 9.3. Notwithstanding the foregoing, the Executive may
terminate his employment for Good Reason so long as the Executive tenders his
resignation to the Company within thirty (30) days after the occurrence of the
event that forms the basis for the resignation for Good Reason; provided,
however, that the Executive must provide written notice to the Company
describing the nature of the event that the Executive believes forms the basis
for the resignation for Good Reason, and the Company shall thereafter have ten
(10) days to cure such event.
 
"Good Reason" is defined as the occurrence of any of the following without the
Executive's express written consent:

 
- 4 -

--------------------------------------------------------------------------------

 

(a)           an adverse change in the Executive's position, titles, duties or
responsibilities (including new, additional or changed formal or informal
reporting responsibilities) or any failure to re-elect or re-appoint him to any
such positions, titles, duties or offices, except in connection with the
termination of his employment for Cause;
 
(b)           reduction by the Company of the Executive's Base Salary except to
the extent that the annual base salaries of all other executive officers of the
Company are similarly reduced or any change in the basis upon which the
Executive's annual compensation is determined or paid if the change is or will
be adverse to the Executive except that an award of annual performance bonuses
by the Company's Compensation Committee (and approved by the Board of Directors)
are discretionary and in no instance shall be considered adverse to Executive if
such performance bonus is reduced from a prior year or if an annual performance
bonus is not paid;
 
(c)           a Change in Control (as defined below) of the Company occurs; or
 
(d)           any breach by the Company of any material provision of this
Agreement.
 
A "Change in Control" is defined as:
 
(a)           a dissolution, liquidation or sale of all or substantially all of
the assets of the Company;
 
(b)           a merger or consolidation in which the Company is not the
surviving corporation;
 
(c)           a reverse merger in which the Company is the surviving corporation
but the shares of the Company's common stock outstanding immediately preceding
the merger are converted by virtue of the merger into other property, whether in
the form of securities, cash or otherwise; or
 
(d)           the acquisition by any person, entity or group within the meaning
of Section 13(d) or 14(d) of the Exchange Act, or any comparable successor
provisions (excluding any employee benefit plan, or related trust, sponsored or
maintained by the Company or any affiliate of the Company) of the beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act,
or comparable successor rule) of securities of the Company representing at least
fifty percent (50%) of the combined voting power entitled to vote in the
election of directors.

 
ARTICLE 10


NON-COMPETITION AND CONFIDENTIALITY


10.1           Non-Competition
The Executive recognizes and understands that in performing the duties and
responsibilities of his employment as outlined in this Agreement, he will be a
key employee of the Company and will occupy a position of high fiduciary trust
and confidence, pursuant to which he has developed and will develop and acquire
wide experience and knowledge with respect to all aspects of the services and
businesses carried on by Gran Tierra and its Member Companies and the manner in
which such businesses are conducted. It is the expressed intent and agreement of
the Executive and of the Company that such knowledge and experience shall be
used solely and exclusively in the furtherance of the business interests of Gran
Tierra and its Member Companies and not in any manner detrimental to them. The
Executive therefore agrees that so long as he is employed by the Company
pursuant to this Agreement he shall not engage in any practice or business in
competition with the business of Gran Tierra or any of its Member Companies.

 
- 5 -

--------------------------------------------------------------------------------

 

10.2           Confidentiality
 
The Executive further recognizes and understands that in the performance of his
employment duties and responsibilities as outlined in this Agreement, he will be
a key employee of the Company and will become knowledgeable, aware and possessed
of all confidential and proprietary information, know-how, data, strategic
studies, techniques, knowledge and other confidential information of every kind
or character relating to or connected with the business or corporate affairs and
operations of Gran Tierra and its Member Companies and includes, without
limitation, geophysical studies and data, market data, engineering information,
shareholder data, client lists, compensation rates and methods and personnel
information (collectively "Confidential Information") concerning the business of
Gran Tierra and its Member Companies. The Executive therefore agrees that,
except with the consent of the Board, he will not disclose such Confidential
Information to any unauthorized persons so long as he is employed by the Company
pursuant to this Agreement and for a period of 24 months thereafter; provided
that the foregoing shall not apply to any Confidential Information which is or
becomes known to the public or to the competitors of Gran Tierra or its Member
Companies other than by a breach of this Agreement.
 
10.3           Following Termination of Agreement
 
Subject to this provision and without otherwise restricting the fiduciary
obligations imposed upon, or otherwise applicable to the Executive as a result
of the Executive having been a key employee of the Company, the Executive shall
not be prohibited from obtaining employment with or otherwise forming or
participating in a business competitive to the business of the Company after
termination of this Agreement and the Executive's employment with the Company.


ARTICLE 11


CHANGES TO AGREEMENT


Any modifications or amendments to this Agreement must be in writing and signed
by all Parties or else they shall have no force and effect. Notwithstanding the
foregoing, the Company may assign this agreement to a Member Company, without
the consent of the Executive.


ARTICLE 12


ENUREMENT


This Agreement shall enure to the benefit of and be binding upon the Parties and
their respective successors and assigns, including without limitation, the
Executive's heirs, executors, administrators and personal representatives.


ARTICLE 13


GOVERNING LAW


This Agreement shall be construed in accordance with the laws of the Province of
Alberta and the laws of Canada applicable therein.


ARTICLE 14


NOTICES


14.1           Notice to Executive
Any notice required or permitted to be given to the Executive shall be deemed to
have been received if delivered personally to the Executive or sent by courier
to the Executive's home address last known to the Company.

 
- 6 -

--------------------------------------------------------------------------------

 

14.2           Notice to Company
 
Any notice required or permitted to be given to the Company shall be deemed to
have been received if delivered personally to, sent by courier, or sent by
facsimile to:
 
Gran Tierra Energy Inc.
300, 611-10th Avenue S.W.
Calgary, Alberta, Canada, T2R OB2
Fax: (403) 265-3242
Attn: President and Chief Executive Officer


ARTICLE 15


WITHHOLDING


All payments made by the Company to the Executive or for the benefit of the
Executive shall be less applicable withholdings and deductions.


ARTICLE 16


INDEPENDENT LEGAL ADVICE


The Executive acknowledges that the Executive has been advised to obtain
independent legal advice with respect to entering into this Agreement, that he
has obtained such independent legal advice or has expressly deemed not to seek
such advice, and that the Executive is entering into this Agreement with full
knowledge of the contents hereof, of the Executive's own free will and with full
capacity and authority to do so.
 


ARTICLE 17


BACKGROUND CONFIRMATION


The Employee recognizes and acknowledges that this Employment Agreement is
conditional on the company receiving clearance to its satisfaction of the
employment and education background checks conducted by First Advantage (release
form attached).

 
- 7 -

--------------------------------------------------------------------------------

 

IN WITNESS OF WHICH the Parties have duly executed this Agreement effective as
of the latest date set forth below, with an effective date for the employment of
the Executive of March 1, 2010.


Gran Tierra Energy Inc., an Alberta Corporation
 
Gran Tierra Energy Inc., a Nevada corporation
         
By:
/s/ Dana Coffield
 
By:
/s/ Dana Coffield
 
Name: Dana Coffield
   
Name: Dana Coffield
 
Title: President and CEO
   
Title: President and CEO
         
Date:
January 18, 2010
 
Date:
January 18, 2010
                   
Executive
                                 
By:
/s/ David Hardy
       
David Hardy
               
Date:
January 20, 2010



SIGNED, SEALED & DELIVERED
In presence of:
 
/s/ Sonya Messner   
Sonya Messner

 
 
- 8 -

--------------------------------------------------------------------------------

 


SCHEDULE A
 
Corporate General Counsel
 
January 2010


Position Summary:
 
 
·
This is the top legal position for the Company with responsibility for
determining the Company's legal posture and interests. The General Counsel works
with the other members of the management team of the Company to ensure that the
Company's business policies, practices and dealings meet legal and regulatory
requirements in order to protect the Company from legal actions and complaints.
The General Counsel also facilitates the Company's business activities by
providing legal, commercial and negotiation support while protecting the
Company's legal and commercial rights and interests, including with respect to
transactional activities (M&A, farmouts, acreage acquisition) and competitive
issues (trademarks, patents, copyrights, contractual arrangements, etc.), and
manages the defense of legal claims and complaints and the interpretation and
preparation of legal documents.



 
·
The General Counsel is accountable for all legal affairs of the company to
ensure appropriate protection of the Company's legal rights pertaining to
general law, energy law, property law, securities law, employment and labour
law, and corporate and commercial law related to deal acquisition and deal
making.



 
·
The General Counsel will be responsible for the overall leadership and
management of all Company legal activities.



 
·
The General Counsel will also function as the Corporate Secretary for the
Company and ensure that corporate secretarial functions are fulfilled by
internal and/or external counsel.



 
·
The General Counsel will be accountable for overseeing through internal counsel
and/or external counsel, complex legal requirements related to securities and
regulatory issues and major company transactions for the growth and future
success of the Company's business.



 
·
The General Counsel is responsible for providing legal advice and guidance to
the executive officers of the Company with a view to preventing legal issues
from arising and for dealing with any legal issues that do arise (including
suits filed against the Company) expeditiously and cost effectively.



Specific Responsibilities:
 
 
·
Provide leadership and oversight to the Company's legal teams (internal and
external) in Colombia, Peru, Brazil, Argentina, and other potential new
geographic areas and, where appropriate, ensure a level of consistency in legal
approach across the Company's agreements.

 
·
Act as the Corporate Secretary for the Company and its subsidiaries.



 
·
Retain and manage the work assigned to extemallegal counsel to ensure the
appropriate standards are met and compliance with laws and regulations in all
geographic areas where the Company operates.



 
·
Represent the Company with external legal counsel in the United States and
Canada to ensure compliance with Securities Regulations in the United States and
Canada.



 
·
Participate with the other members of the management team-and, in particular,
the CEO, COO, CFO -and provide legal leadership in developing and implementing
corporate and business strategies and initiatives, including new business
development.



 
·
Participate in capturing New Venture opportunities by working with other New
Venture personnel to design appropriate procedures and practices and seeing to
the preparation and negotiation of bid agreements, JOAs, PSCs, CAs, PSAs, and
other commercial agreements related to bid rounds, farmins, and M&A activity.



 
·
Assume legal leadership on all M&A activities for the company, including the
management of any necessary legal due diligence support for mergers and
acquisitions through internal and external counsel.


 
- 9 -

--------------------------------------------------------------------------------

 


 
·
Provide leadership and manage the preparation of contracts and agreements with
local Business Units and maintain and, where necessary, improve existing
contract management procedures.



 
·
Provide leadership in promoting the Company's high ethical standards -including
code of ethics, corporate social responsibility, environmental standards,
compliance with Foreign Corrupt Practices Act.



 
·
Act as the Privacy Officer for the Company and its subsidiaries.



 
·
Ensure that the CEO and CFO receive the support and expertise they require to
ensure that the Company's controls and procedures are properly designed and
remain effective in operation and ensure the maintenance of all SOX related
requirements, including support with respect to certification requirements.



 
·
Ensure that procedures relating to legal functions are properly documented and
effectively implemented across the Company's operations.



 
·
Ensure that the Board and the management team receive appropriate support with
respect to any legal issues arising related to their areas of responsibilities.



 
·
Prepare the Company's annual legal expenditure budget and be accountable for the
expenditures under the budget.

 
·
Ensure the CFO and Treasurer receive appropriate legal support in the Company's
debt and equity fund raising activities.



 
·
Ensure the Finance Team receive appropriate legal support with the preparation
of SEC registration statements and Canadian prospectuses.


 
- 10 -

--------------------------------------------------------------------------------

 